Citation Nr: 9906679	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-00 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1963 to 
July 1969 and from June 1970 to November 1974.

This matter arises from a March 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which increased the rating for the 
veteran's service-connected PTSD from 30 percent to 50 
percent, effective from March 26, 1997 or the date of receipt 
of the reopened claim.  The veteran appeals for a higher 
rating. 

In June 1998, the veteran appeared for a hearing before the 
undersigned Board Member, sitting at Muskogee, Oklahoma.  At 
that time the veteran submitted a claim for a total 
compensation rating, asserting that his PTSD symptoms render 
him unemployable.  (See hearing transcript, page 2.)  That 
matter is referred to the agency of original jurisdiction for 
adjudication.


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with deficiencies in most areas such as work and 
family relations, judgment, thinking, or mood due to such 
symptoms as: suicidal ideation; depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and an inability to establish and maintain 
effective relationships; his PTSD is not productive of total 
occupational and social impairment.





CONCLUSION OF LAW

The schedular criteria for a disability evaluation of 70 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
is seeking an increased rating, an assertion of an increase 
in severity is sufficient to render the increased rating 
claim well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (a), 
(b) (1998).  

The veteran was granted service connection for PTSD effective 
January 1996.  
In conjunction with his March 1997 claim for an increased 
rating, he was afforded a VA examination.  The May 1997 
examination report noted the veteran's complaint regarding 
his inability to get along with people and his difficulty 
with any kind of pressure.  He reported insomnia and waking 
up in a cold sweat.  He reported nightmares about Vietnam up 
to three times a month with flashbacks of less frequency.  
His mental status evaluation indicated a fearful affect and 
anxious mood.  His memory was intact but he had difficulty 
with concentration.  He reported that he was paranoid and 
always on guard.  The examiner noted that the veteran had 
good insight into his problem.  He reported a diagnosis of 
moderately severe PTSD which had progressed since the last 
examination.  The global assessment of functioning (GAF) 
score was reported as 55.  

VA outpatient treatment records from March 1997 through April 
1998 show that the veteran attended group therapy on a fairly 
regular basis and reported increased symptoms associated with 
PTSD.  An October 1997 clinical note reflected the veteran's 
complaints that he was bothered by Vietnamese people at his 
workplace, and a March 1998 note indicated that he was having 
increased nightmares with too many memories coming back.  He 
reported an incident with the police and a later 
hospitalization after a threatening rage against his work 
supervisor.  The clinical impression was that the veteran 
appeared more anxious and was experiencing more frequent 
flashbacks.   

In June 1998 the veteran appeared for a Travel Board Hearing.  
He submitted a statement from his wife and private 
psychological report, accompanied by a waiver of 
consideration by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (1998).  Therefore, the Board will 
consider in the first instance, the evidence submitted at the 
hearing.

The statement from the veteran's wife, dated in May 1998, 
reflected her view of his behavior and his difficulty with 
daily activities.  She confirmed that he has unprovoked rages 
and she stated that when she reminds him about personal 
hygiene he explodes.  She also reported specific incidents 
regarding his temper outbursts.  She noted that the only time 
he is at ease is when they are at their farm.
The May 1998 private psychological evaluation included a 
battery of tests that were administered to assess the 
veteran's personality, PTSD symptoms, and level of 
depression.  The psychologist reported a valid Minnesota 
Multi-Phasic Personality Inventory (MMPI-II) profile that 
indicated severe depression with anxiety, agitation, 
confusion, forgetfulness and difficulty concentration.  The 
veteran was noted to be withdrawn and isolated.  The PTSD 
scores were elevated to the extent of indicating severe 
symptomatology.  The psychologist reported an Axis I 
diagnosis of PTSD, chronic, delayed onset, severe; and major 
depression without psychotic features.  The veteran's GAF 
score was reported to be 40.  The psychologist noted that the 
veteran continued to experience increased difficulties coping 
with his life in general.  He was extremely withdrawn 
socially and was very depressed.  He had difficulties with 
his memory and concentration and had frequent suicidal 
ideations.  He was noted to be experiencing on-going night 
terrors and flashbacks of his Vietnam experiences. 

During his June 1998 Travel Board hearing, the veteran 
testified that he continued to have nightmares once or twice 
a week, despite the medication he was taking.  He reported 
that the frequency had increased over the previous two 
months.  He also testified that he slept no more than an hour 
at a time and would have flashbacks when it rained.  He 
testified that he no longer worked because he lost his job 
when his wife retired.  He worked part-time as a handyman but 
could not get along with the people there and threatened his 
wife's boss.  He stated that he had "nothing to do with his 
brother and two sisters," because he could not get along 
with them.  He had not seen his brother in about eight years 
and had not seen his sisters in about twenty years.  He did 
not socialize and had no friends other than his immediate 
family of wife and children.  He reported that his wife dealt 
with the children.  He also testified that he was forgetful 
and had trouble concentrating.  His wife would write down 
chores for him to do.  His only hobby was his land where he 
would go to work with the animals.  He testified that he was 
unable to keep a job because of his inability to get along 
with people.  He did not want to be around anyone and 
preferred to spend time on his land which he stated was far 
from town and deep in the woods.  

The veteran is currently assigned a 50 percent disability 
evaluation for PTSD pursuant to the schedular requirements of 
38 C.F.R. § 4.130, Diagnostic Code 9411.  
A 50 percent rating is indicative of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

After a review of the medical evidence and testimony from the 
veteran and his wife, the Board concludes that an increased 
disability rating of 70 percent is warranted for the 
veteran's PTSD symptomatology.  According to Diagnostic Code 
9411, a 70 percent rating is indicative of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

In the instant case, the VA outpatient clinical notes 
indicate that the veteran's anxiety, nightmares, and 
flashbacks have increased, and he is noted to have been 
hospitalized after a violent outburst.  The veteran's report 
of increased symptoms is consistent with all other evidence 
of record, particularly the May 1998 psychologist's report.  
The psychological evaluation shows that the veteran has 
difficulty with concentration and memory as well as impaired 
impulse control.  He stated that he took his medication 
because he did not want to hurt anyone.  He also had frequent 
suicidal ideations and an attempted suicide in the past.  He 
was disheveled in appearance and according to his wife, his 
hygiene was questionable.  He has been unable to adapt to 
work settings for any extended period of time without 
behavior problems and he clearly has no social interactions 
other than his therapeutic group sessions.  He has no contact 
with siblings and reports no friends.  Moreover, his current 
GAF is reported as 40, indicating serious impairment.  See 
Cathell v. Brown, 8 Vet. App. 539, 542 (1996).  This score is 
a significant change from the GAF of 55 reported in May 1997.  
The increase in overall impairment of global functioning from 
moderate to serious, as represented by the changed GAF scores 
indicates an increase in the symptomatology of the veteran's 
service-connected PTSD. 

However, the Board does not find the evidence sufficient to 
support a disability rating in excess of 70 percent.  The 
veteran does not meet the criteria of a 100 percent rating 
under Diagnostic Code 9411.  He is not totally impaired 
occupationally and socially due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss of names of close relatives, own 
occupation or own name.  Although he is arguably in danger of 
hurting himself or others, his impairment does not reach the 
level of severity indicated here.  He was able to maintain 
part-time employment, albeit due to his wife's employment, 
and there is no evidence to show that he cannot manage 
independently on a daily basis.  He may at times appear 
disheveled but there is no indication that he neglects daily 
maintenance of hygiene.  He has been fully oriented and while 
the psychologist reported that the veteran was severely 
depressed, there was no evidence to show cognitive impairment 
to the extent delineated under a 100 percent rating. 

Accordingly, the Board finds that the evidence of record 
supports an increased disability rating of 70 percent for 
PTSD symptomatology. 


ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the provisions governing the award of monetary 
judgments




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals





 

- 8 -


- 1 -


